—In a child protective proceeding pursuant to Family Court Act article 10, the Commissioner of the Suffolk County Department of Social Services appeals from an order of fact-finding and disposition of the Family Court, Suffolk County (Freundlich, J.), entered July 27, 1998, which, inter alia, directed it to supervise and provide services to the mother of *460an unborn child to protect the unborn child from the mother’s chronic drug use.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The fetus in question has been born and a subsequent order of protection was entered based upon the mother’s post-natal actions. Thus, any determination by this Court of the issues presented will not affect the rights of the parties to this proceeding, and the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Mangano, P. J., Thompson, Altman and Schmidt, JJ., concur.